Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 4/6/2021 has been entered.  Claims 30 and 45 were amended.  New claims 54-57 were added.  Claim 30, 31, 33, 34, 38-42, 44, 45, 47-50 and 52-57 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 4/6/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30, 31, 33, 34, 38-42, 44, 45, 47-50, 52 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cox (US 4,935,250; effective date June 19, 1990) in view of Cooper et al. (Molecular Size and .
Applicant’s Invention
Applicant claims a method of treating fish comprising administering to the fish an oral delivery system comprising ethylenediammonium alginate and a bioactive agent, wherein the bioactive is encapsulated or entrapped in the ethylenediammonium alginate and the alginate comprises particles having a mean particle no more than 2,000 um. (claim 30)
Applicant also claims a method of treating fish comprising administering to fish a functional feed comprising at least one bioactive agent encapsulated or entrapped in ethylenediammonium alginate, wherein the bioactive is encapsulated or entrapped in the ethylenediammonium alginate and the alginate comprises particles having a mean particle size no more than 2,000 um. (claim 45)

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Cox teaches methods of improving palatability of fish feed pellets by coating with a soft and flexible coating formed from alginate (abstract).  The 
  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Cox does not teach the ethylenediammonium salt of alginate is used.  It is for this reason that Cooper et al. is joined.
Cooper et al. teach that the ethylenediammonium salt of alginic acid have lower viscosity than the sodium and ammonium salts of alginate (abstract).  The ethylenediammonium alginate is in the form of a film or a powder (page 2706).  The ethylenediammonium salt also has a molecular weight 40 times higher than the sodium and ammonium salts of alginate (page 2707).
Cox does not teach a particle size of no more than 2000 um and that the fish is a cold-water fish.  It is for this reason that Rodriques et al. is joined.
Rodrigues et al. teach oral vaccinations comprising alginate microparticles that encapsulate cells of Aeromonas hydrophilia for oral immunization (abstract).  Oral vaccination is preferred for rapid vaccination of larger numbers of fish at reduced cost (page 638, paragraph 3).  Particles 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Cox, Cooper et al. and Rodriques et al. to include the ethylenediammonium salt of alginate with a reasonable expectation of success.  One would have been motivated at the time of the invention to select the ethylenediammonium salt because Cooper et al. teach it has a lower viscosity and higher molecular weight than the sodium and ammonium salts of alginate.  Therefore, one of ordinary skill seeking to make palatable fish food with a lower viscosity would be motivated by Cooper et al. to select the ethylenediammonium salt of alginate in place of the sodium salt of alginate.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Cox, Cooper et al. and Rodriques et al. to include particles with a mean size of no more than 2000 um for treating a cold-water fish with a reasonable expectation of success.  One would have been motivated at the time of the invention to make particles with a size of .  

Claims 54-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cox (US 4,935,250; effective date June 19, 1990) in view of Cooper et al. (Molecular Size and Shape of the Ethylenediammonium Salt of a Polycarboxylic Acid, University College, London, November 1962) in further view of Rodriques et al. (Production and characterization of alginate microparticles incorporating Aeromonas hydrophila designed for fish oral vaccination, Process Biochemistry 41 (2006) 638-643), as applied to claims 30, 31, 33, 34, 38-42, 44, 45, 47-50, 52 and 53 in further view of Goold et al. (US 2013/0129865; May 23, 2013).
Applicant’s Invention
Applicant claims a method of treating fish comprising administering to the fish an oral delivery system comprising ethylenediammonium alginate (EDA) and a bioactive agent, wherein the bioactive is encapsulated or entrapped in the ethylenediammonium alginate (EDA) and the alginate comprises particles having a mean particle no more than 2,000 um. (claim 30)


Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Cox, Cooper et al. and Rodrigues et al. are addressed in the above 103 rejection.  
  
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Cox, Cooper et al. and Rodrigues et al. do not teach the fish pellet comprises an oil suspension comprising the EDA particles that are preferably vacuum coated thereon.  It is for this reason that Goold et al. is joined.


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Cox and Goold et al. are both drawn to food pellets.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Cox, Cooper et al., Rodriques et al. and Goold et al. to include vacuum coating the pellets with an oil suspension comprising the EDA particles with a reasonable expectation of success.  One would have been motivated at the time of the invention to vacuum coat the particles on the pellets because Goold et al. teach that vacuum infusion of supplements on pellets aid in penetration of supplements into the feed.  Therefore, one of .  

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617